NUMBER 13-11-00336-CV
 
COURT OF APPEALS
 
THIRTEENTH DISTRICT OF TEXAS
 
CORPUS CHRISTI - EDINBURG
 





















 

IN RE ALLENA LARUE GUERRA
 
 

On Petition for Writ of Mandamus.
 
 

MEMORANDUM OPINION
 
Before Chief Justice Valdez and Justices Rodriguez
and Benavides
Memorandum
Opinion Per Curiam [1]
Relator, Allena Larue Guerra, filed
a petition for writ of mandamus in the above cause on May 26, 2011, seeking to
compel the trial court to set, hear, and rule on her request for temporary
orders in the underlying suit for modification of orders pertaining to the
parent-child relationship.  The Court, having examined and fully considered the
petition for writ of mandamus, is of the opinion that relator has not shown herself
entitled to the relief sought.  Accordingly, the petition for writ of mandamus
is DENIED.  See id. 52.8(a).  
                                                                                                            PER
CURIAM
Delivered and filed the
31st day of May, 2011.




[1] See Tex.
R. App. P. 52.8(d) (“When denying relief, the court may hand down an
opinion but is not required to do so.”); Tex.
R. App. P. 47.4 (distinguishing opinions and memorandum opinions).